Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0185264 Chen et al.
1. 	Referring to claim 1, Chen et al. teaches a package, comprising: a first layer of molding material, (Figure 1C bottom #113); a first metallization layer, (Figure 1C #203 in bottom #101), on the first layer of molding material, (Figure 1C bottom #113); a second layer of molding material, (Figure 1C middle #113), on the first metallization layer, (Figure 1C #203 in bottom #101), and the first layer of molding material, (Figure 1C bottom #113); a second metallization layer, (Figure 1C #203 in upper #101), on the second layer of molding material, (Figure 1C middle #113); a plurality of through vias, (Figure 1C #207), within the second layer of molding material, (Figure 1C middle #113), the plurality of through vias, (Figure 1C #207), extending from the first metallization layer, (Figure 1C #203 in bottom #101), to the second metallization layer, (Figure 1C #203 in upper #101); a plurality of integrated passive devices, (Figure 1C #301
& 303 and Paragraph 0022), within the second layer of molding material, (Figure 1C middle #113); a redistribution structure, (Figure 1C #203 & 215 in upper #101), electrically on the second metallization layer, (Figure 1C #203 in upper #101), and the second layer of molding material, (Figure 1C middle #113), the redistribution structure, (Figure 1C #203 & 215 in upper #101), connected to the plurality of through vias, (Figure 1C #207), and the plurality of integrated passive devices, (Figure 1C #301 & 303 and Paragraph 0022); and at least one semiconductor device, (Figure 1C #307), on the redistribution structure, (Figure 1C #203 & 215 in upper #101), the at least one semiconductor device, (Figure 1C #307), connected to the redistribution structure, (Figure 1C #203 & 215 in upper #101).
2. 	Referring to claim 2, Chen et al. teaches a package of claim 1, wherein the first layer of molding material, (Figure 1C bottom #113 and Paragraph 0025), is a same material as the second layer of molding material, (Figure 1C middle #113 and Paragraph 0025).
3. 	Referring to claim 3, Chen et al. teaches a package of claim 1, wherein surfaces of the plurality of integrated passive devices, (Figure 1C #301 & 303 and Paragraph 0022), surfaces of the plurality of through vias, (Figure 1C #207), and a surface of the second layer of molding material, (Figure 1C middle #113 and Paragraph 0025), are coplanar.
4. 	Referring to claim 4, Chen et al. teaches a package of claim 1, wherein a sidewall of the first layer of molding material, (Figure 1C bottom #113 and Paragraph 0025), a sidewall of the second layer of molding material, (Figure 1C middle #113 and Paragraph 0025), and a sidewall of the redistribution structure, (Figure 1C #203 & 215 in upper #101), are coplanar.
5. 	Referring to claim 6, Chen et al. teaches a package of claim 1, further comprising a conductive element, (Figure 1C #211), on a side of the first layer of molding material, (Figure 1C bottom #113 and Paragraph 0025), opposite the first metallization layer, (Figure 1C #203 in bottom #101), wherein the first layer of molding material, (Figure 1C bottom #113 and Paragraph 0025), extends along sidewalls of the conductive element, (Figure 1C #211).
6. 	Referring to claim 7, Chen et al. teaches a package of claim 6, wherein the conductive element, (Figure 1C #211), is recessed from the side of the first layer of molding material, (Figure 1C bottom #113 and Paragraph 0025).
7. 	Referring to claim 8, Chen et al. teaches a package, comprising: a first molding material layer, (Figure 1C bottom #113); a through via, (Figure 1C #207), over a first side of the first molding material layer, (Figure 1C bottom #113); a first integrated passive device, (Figure 1C #301 & 303 and Paragraph 0022), over the first side of the first molding material layer, (Figure 1C bottom #113), wherein the first integrated passive device, (Figure 1C #301 & 303 and Paragraph 0022), is laterally adjacent the through via, (Figure 1C #207); a second molding material, (Figure 1C middle #113), layer over the first side of the first molding material layer, (Figure 1C bottom #113), the second molding material layer, (Figure 1C middle #113), laterally surrounding the through via, (Figure 1C #207), and laterally surrounding the first integrated passive device, (Figure 1C #301 & 303 and Paragraph 0022); and a redistribution structure, (Figure 1C #203 & 215 in upper #101), over the second molding material layer, (Figure 1C middle #113), the redistribution structure, (Figure 1C #203 & 215 in upper #101), comprising a first conductive element, (Figure 1C #203 in upper #101), electrically connected to the through via, (Figure 1C #207), wherein a region, (Figure 1C bottom #101), between the redistribution structure, (Figure 1C #203 & 215 in upper #101), and the first molding material layer, (Figure 1C bottom #113), is free of active devices.
8. 	Referring to claim 9, Chen et al. teaches a package of claim 8, further comprising a semiconductor device, (Figure 1C #307), on the redistribution structure, (Figure 1C #203 & 215 in upper #101), wherein the redistribution structure, (Figure 1C #203 & 215 in upper #101), is interposed between the semiconductor device, (Figure 1C #307), and the through via, (Figure 1C #207).
9.	Referring to claim 12, Chen et al. teaches a package of claim 8, further comprising a plurality of contact pads, (Figure 1C #209), on a second side of the first molding material layer, (Figure 1C bottom #113), wherein a first contact pad, (Figure 1C #209), of the plurality of contact pads, (Figure 1C #209), is electrically coupled to the through via, (Figure 1C #207).
10.	Referring to claim 13, Chen et al. teaches a package of claim 12, wherein the first molding material, (Figure 1C bottom #113), layer laterally surrounds the plurality of contact pads, (Figure 1C #209).
11.	Referring to claim 14, Chen et al. teaches a package of claim 12, further comprising an integrated second passive device, (Figure 1C #301 & 303 and Paragraph 0022), coupled to the plurality of contact pads, (Figure 1C #207).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent
Application Publication No. 2014/0185264 Chen et al. in view of U.S. Patent Application
Publication No. 2015/0382463 Kim et al.
12. 	Referring to claim 5, Chen et al. teaches a package of claim 1, but is silent with respect
to wherein the plurality of integrated passive devices comprises at least one multi-layer ceramic capacitor (MLCC).
Kim et al. teaches of a similar device in Figure 23 #112 wherein the first integrated
passive device comprises a multi-layer ceramic capacitor (MLCC), Paragraph 0088.
	The claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains to combine the teachings of Kim et al. with Chen et al. because the passive
devices of Chen, Paragraph 0022, is not limited to any specific passive device and where Kim et
al. teaches in Paragraph 0088 that the electronic device maybe a passive device for example a
MLCC capacitor, hence being easily modified depending on the suitability of the end product,
and also since it has been held to be within the general skill of a worker in the art to select a
known material on the basis of its suitability for the intended use as a matter of obvious design
choice. In re Leshin, 125 USPQ 416.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0102313 Shih.
13. 	Referring to claim 8, Shih teaches a package, comprising: a first molding material layer, (Figure 13 #712); a through via, (Figure 13 #510), over a first side of the first molding material layer, (Figure 13 #712); a first integrated passive device, (Figure 13 #612), over the first side of the first molding material layer, (Figure 13 #712), wherein the first integrated passive device, (Figure 13 #612), is laterally adjacent the through via, (Figure 13 #510); a second molding material, (Figure 13 #550), layer over the first side of the first molding material layer, (Figure 13 #712), the second molding material layer, (Figure 13 #550), laterally surrounding the through via, (Figure 13 #510), and laterally surrounding the first integrated passive device, (Figure 13 #612); and a redistribution structure, (Figure 13 #410), over the second molding material layer, (Figure 13 #550), the redistribution structure, (Figure 13 #410), comprising a first conductive element, (Figure 13 #414), electrically connected to the through via, (Figure 13 #510), wherein a region, (Figure 13 #550), between the redistribution structure, (Figure 13 #410), and the first molding material layer, (Figure 13 #712), is free of active devices.
14. 	Referring to claim 9, Shih teaches a package of claim 8, further comprising a semiconductor device, (Figure 13 #11), on the redistribution structure, (Figure 13 #410), wherein the redistribution structure, (Figure 13 #410), is interposed between the semiconductor device, (Figure 13 #11), and the through via, (Figure 13 #510).
15. 	Referring to claim 10, Shih teaches a package of claim 9, wherein the first integrated passive device, (Figure 13 #612), is within lateral boundaries of the semiconductor device, (Figure 13 #11), in a cross-sectional view.
16. 	Referring to claim 11, Shih teaches a package of claim 9, wherein the through via, (Figure 13 #510), is within lateral boundaries of the semiconductor device, (Figure 13 #11), in a cross-sectional view.
17. 	Referring to claim 12, Shih teaches a package of claim 8, further comprising a plurality of contact pads, (Figure 13 #718), on a second side of the first molding material layer, (Figure 13 #712), wherein a first contact pad, (Figure 13 #718), of the plurality of contact pads, (Figure 13 #718), is electrically coupled to the through via, (Figure 13 #510).
18. 	Referring to claim 14, Shih teaches a package of claim 12, further comprising an integrated second passive device, (Figure 13 #613), coupled to the plurality of contact pads, (Figure 13 #718).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
19. 	The prior art, U.S. Patent Application Publication No. 2014/0185264, teaches a package, comprising: a first molding layer; a first metallization layer on the first molding layer, the first metallization layer comprising a first conductive element and a second conductive element; a first integrated passive device having a first contact on a first side, wherein the first contact is coupled to the first conductive element of the first metallization layer; a through via on the second conductive element of the first metallization layer; a second molding layer over the first molding layer, a second metallization layer on the second molding layer, the second metallization layer comprising a third conductive element and a fourth conductive element, wherein the fourth conductive element is coupled to the through via; a redistribution structure on the second metallization layer; and a semiconductor device attached to the redistribution structure, but is silent with respect to the above teachings in combination with a first integrated passive device having a first contact on a first side and a second contact on a second side, wherein the second molding layer extends along sidewalls of the first conductive element and the second conductive element; wherein the third conductive element is coupled to the second contact of the first integrated passive device.
20.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/30/22